

	

		II

		109th CONGRESS

		1st Session

		S. 530

		IN THE SENATE OF THE UNITED STATES

		

			March 4, 2005

			Mr. Reed (for himself,

			 Mr. Hagel, Mr.

			 McCain, Mr. Kerry,

			 Mr. Biden, Ms.

			 Landrieu, Mrs. Clinton, and

			 Mr. Nelson of Florida) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To amend section 691 of title 10, United States Code, to

		  increase the end strengths of the Army and the Marine Corps for fiscal years

		  after fiscal year 2005, and for other purposes.

	

	

		1.Increase in end strengths of

			 the Army and the Marine Corps for fiscal years after fiscal year 2005

			(a)Increase in end

			 strength of ArmyParagraph

			 (1) of section 691(b) of title 10, United States Code is amended by striking

			 502,400 and inserting 532,400.

			(b)Increase in end

			 strength of Marine CorpsParagraph (3) of such section is amended

			 by striking 178,000 and inserting 183,000.

			(c)Repeal of

			 superseded additional authority for increase in end

			 strengthsSection 403 of the Ronald W. Reagan National Defense

			 Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1863; 10

			 U.S.C. 115 note) is repealed.

			(d)Effective

			 dateThe amendments made by this section shall take effect on

			 October 1, 2005.

			

